DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 9/15/2021. Claims 1, 4, 10, and 13 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “LBT schemes in LAA UL” 3GPP TSG RAN WG1 meeting #84, R1-160630, hereinafter R1-160630, in view of Yang et al. (US Pub. No. 2018/0352573).
Regarding claim 1, R1-160630 discloses a method for assisting a User Equipment (UE) to implement an Uplink (UL) channel access in a base station of an eLAA-based communication system, comprising:
	determining a listen-before-talk (LBT) priority for the UE (section 3.3 and 3.4; section 3.4 lines 1-7: eNB determines and inform UE with LBT related information including channel access priority class); and 

wherein determining an LBT priority for the UE further comprises: determining the LBT priority based on the set of UL channel access parameters (section 3.3: LBT parameters such as CWS, MCOT and so on can be different among channel access priority classes and different LBT prioritization rule can be applied to depending on the type of channel/parameters).
R1-160630 does not teach determining a set of UL channel access parameters according to predetermined factors; wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs or eLAA TDD configuration information.
In the same field of endeavor, Yang discloses determining a set of UL channel access parameters according to predetermined factors (paragraphs 8 and 10: LBT parameter set based on related indication information; the related indication information includes a list of many factors in paragraph 10); wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs (paragraphs 408 and 409: the transmit device senses and report information on a measured interference to the base station which decides to adjust LBT mechanism parameter set used for the UE to transmit the data of that traffic type) or eLAA TDD configuration information (paragraphs 4, 360: Licensed-Assisted Access (LAA) and paragraphs 10, 439-441: LBT mechanism parameter set based on a position of a scheduled subframe in a transmission burst or in successive uplink subframe 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1-160630 determining a set of UL channel access parameters according to predetermined factors; wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs or eLAA TDD configuration information.
The motivation would have been to avoid network degradation by selecting parameters based on network condition (paragraph 6).

	Regarding claim 4, all limitations of claim 1 are disclosed above. R1-160630 further teaches  a same set of UL channel access parameters is determined for all UEs; or different sets of UL channel access parameters are determined for different UEs (section 3.4 line 11-12: If eNB schedules multiple UEs at the same time, it can indicate largest CWS among scheduled UEs or individual CWS for each UE).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “LBT schemes in LAA UL” 3GPP TSG RAN WG1 meeting #84, R1-160630, hereinafter R1-160630, in view of Cai et al. (US Pub. No. 2013/0229995).
Regarding claim 10, R1-160630 discloses a method for implementing an Uplink (UL) channel access in a User Equipment (UE) of an eLAA-based communication system, comprising:

wherein in case that the first signaling indicates the LBT priority, the UE performs a LBT operation using a set of UL channel access parameters corresponding to the LBT priority (section 3.3 and 3.4; section 3.4 lines 1-7: eNB determines and inform UE with LBT related information parameters including channel access priority class. UE performs LBT according to priority and parameters as indicated in scheduling DCI from base station); and
in case that the first signaling indicates a portion of a set of UL channel access parameters, the UE determines other parameters in the set of UL channel access parameters and the LBT priority based on traffic type and the pre-stored relations between LBT priorities and UL channel access parameters, and performs a LBT operation using the set of UL channel access parameters (under broadest reasonable interpretation, claim 10 only requires one of the “in case” limitations since the term “in case” indicates the recited case does not necessary occur, but in a case where it does, the cited elements occur which is addressed in the previous paragraph. It is further supported by the first limitation which recites the precursors to the “cases” separately and uses a conjunctive/or to indicate that only one needs to occur).
R1-160630 does not teach adjusting the LBT priority according to the traffic type.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1-160630 adjusting the LBT priority according to the traffic type.
The motivation would have been for shorter wait time before starting association with AP over shared channel (abstract).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “LBT schemes in LAA UL” 3GPP TSG RAN WG1 meeting #84, R1-160630, hereinafter R1-160630, in view of Cai et al. (US Pub. No. 2013/0229995) in view of Lai et al. (US Pub. No. 2011/0013513).
Regarding claim 13, all limitations of claim 11 are disclosed above. R1-160630 does not teach but Lai discloses transmitting a second type of traffics only after all of a first type of traffics have been transmitted, wherein a LBT priority of the first type of traffics is not less than the LBT priority, and a LBT priority of the second type of traffics is lower than the LBT priority (figures 5 and 6; paragraphs 64 and 65: queues of different traffic type with different priorities and transmission based on queue QoS).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in R1-160630 transmitting a second type of traffics only after all of a first type of traffics have been transmitted, wherein a LBT priority of the first type of traffics is not less than the LBT priority, and a LBT priority of the second type of traffics is lower than the LBT priority.
.

Response to Arguments
Applicant’s arguments, see Remark, filed 9/15/2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The to 35 U.S.C. 112(b) rejection of claim 3 has been withdrawn. 
Applicant's arguments filed 9/15/2021 have been fully considered but they are not persuasive. 
In pages 7-8 of Remark, regarding claim 1, the Applicant argues that the combination of R1-160630 and Yang does not teach determining a set of UL channel access parameters according to predetermined factors; wherein the predetermined factors at least comprise one of: traffic types and interference situations of the scheduled UEs or eLAA TDD configuration information. Examiner respectfully disagrees.
As stated and explained in the 35 U.S.C. 103 rejection section, Yang’s paragraphs 10, 408-409, 439-441 discloses the claimed limitation. 
In pages 8-9 of Remark, regarding claim 10, the Applicant argues that the Examiner does not cite art to address the second “in case” limitation. Examiner notes that parameters under broadest reasonable interpretation, claim 10 only requires one of the “in case” limitations since the term “in case” indicates the recited case does not necessary occur, but in a case where it does, the cited elements occur which is addressed in the previous paragraph. It is further supported by the first limitation which .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al. (US Pub. No. 2018/0332579) teach TDD based LBT systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466